                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

James Thomas,                         )                          C/A No. 0:19-413-JFA
                                      )
                           Plaintiff, )
                                      )
v.                                    )                                 ORDER
                                      )
Marion County Detention Center,       )
                                      )
                           Defendant. )
_____________________________________ )

       Plaintiff, James Thomas, a self-represented state pretrial detainee, filed this civil rights

action. By order issued March 7, 2019, Plaintiff was provided an opportunity to submit the

documents necessary to bring the case into proper form for evaluation and possible service of

process. (ECF No. 7.) Plaintiff was warned that failure to provide the necessary information within

a specific time period would subject the case to dismissal. Plaintiff did not respond to the Order and

the time for response has lapsed. Plaintiff has failed to prosecute this case and has failed to comply

with an order of this Court. Therefore, the case is dismissed without prejudice pursuant to Rule 41

of the Federal Rules of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.


April 16, 2019                                        Joseph F. Anderson, Jr.
Columbia, South Carolina                              United States District Judge
